Citation Nr: 0909316	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  05-28 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral hearing 
loss.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The Veteran served on active duty from November 1969 to 
November 1989. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

This case was previously before the Board in August 2007 when 
it was remanded for additional development and due process 
considerations.  The case has been returned to the Board for 
appellate consideration.


FINDINGS OF FACT

1.  In a July 1990 rating decision, the RO denied the 
Veteran's claims of entitlement to service connection for 
bilateral hearing loss and depression.  

2.  In an unappealed August 2000 rating decision, the RO 
denied the Veteran's petition to reopen his previously denied 
claims of entitlement to service connection for bilateral 
hearing loss and depression.   

3.  Evidence added to record since the RO's August 2000 
rating decision was not previously of record, and is not 
cumulative and redundant of other evidence previously 
considered, but when viewed by itself or in the context of 
the entire record, does not relate to a fact not previously 
established that is necessary to substantiate the claim, nor 
does it raise a reasonable possibility of substantiating the 
claim of entitlement to service connection for bilateral 
hearing loss.  

4.  Evidence added to record since the RO's August 2000 
rating decision was not previously of record, and is not 
cumulative and redundant of other evidence previously 
considered, but when viewed by itself or in the context of 
the entire record, does not relate to a fact not previously 
established that is necessary to substantiate the claim, nor 
does it raise a reasonable possibility of substantiating the 
claim of entitlement to service connection for depression.  


CONCLUSIONS OF LAW

1.  The August 2000 RO decision that denied the Veteran's 
petitions to reopen previously denied claims of entitlement 
to service connection for bilateral hearing loss and 
depression is final.  38 U.S.C.A. §§ 7105 (West 2002); 38 
C.F.R. § 20.1103 (2008).

2.  New and material evidence has not been received to reopen 
the claim for service connection for bilateral hearing loss.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.104, 3.156 
(2008).

3.  New and material evidence has not been received to reopen 
the claim for service connection for depression.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  



Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Further, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court issued a decision that established significant new 
requirements with respect to the content of the VCAA notice 
for reopening claims.  According to the Court, in the context 
of a claim to reopen, the Secretary must look at the bases 
for the denial in the prior decision and to respond by 
providing the appellant with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  But see 
Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007) ( "§ 
5103(a) requires only that the VA give a claimant notice at 
the outset of the claims process of the information and 
evidence necessary to substantiate the claim, before the 
initial RO decision and in sufficient time to enable the 
claimant to submit relevant evidence.  This notice may be 
generic in the sense that it need not identify evidence 
specific to the individual claimant's case (though it 
necessarily must be tailored to the specific nature of the 
veteran's claim).  It need not describe the VA's evaluation 
of the veteran's particular claim.").  

The Board notes that December 2002, February 2006, and 
September 2007 VCAA letters explained the evidence necessary 
to substantiate his petitions to reopen the previously denied 
claims of entitlement to service connection for bilateral 
hearing loss and depression.   The letters also informed him 
of his and VA's respective duties for obtaining evidence. 

In addition, the September 2007 VCAA notification letter is 
compliant with Kent.  This letter specifically informed the 
Veteran as to what evidence would be necessary to 
substantiate the element or elements that were required to 
establish service connection that were found insufficient in 
the previous denial.  The Veteran was told to submit evidence 
pertaining to the reason his claims were previously denied, 
and the letter notified the Veteran of the reason for the 
prior final denial.  

Similarly, the February 2006 and September 2007 letters 
explained how a disability rating is determined for a 
service-connected disorder and the basis for determining an 
effective date upon the grant of any benefit sought, in 
compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision in March 2004 was decided prior to adequate VCAA 
notice.  Although notice requirements were provided to the 
appellant after the initial adjudication, the case was 
readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  As such, there was no prejudice with 
respect to timing of the VCAA notice.

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VCAA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and reports of VA and 
private post-service treatment.  Additionally, the claims 
file contains the Veteran's own statements in support of his 
claims, including a transcript of the Veteran's testimony at 
a hearing before the undersigned Veterans Law Judge (VLJ).  
The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.



Legal Criteria

Service Connection - In General

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases will be presumed to have been 
incurred or aggravated in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  This presumption is rebuttable by probative evidence 
to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

New and Material Evidence 

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2008).  

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."

The Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156(a)).   As the current petition 
to reopen was received in April 2002, the new version of the 
regulation is applicable in this case.

Under the revised version of 38 C.F.R. § 3.156(a), new 
evidence is existing evidence not previously submitted to 
agency decision-makers.  Material evidence is existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to a fact, not previously 
established, which is necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
See 38 C.F.R. § 3.156(a) (2008).  If all of these tests are 
satisfied, the claim must be reopened.

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied. See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2005) (eliminating the concept of a well-grounded 
claim).

Where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered.  38 C.F.R. § 3.156(c).



Analysis

The Veteran's claims of entitlement to service connection for 
bilateral hearing loss and depression were initially denied 
by the RO in a July 1990 rating decision.  No appeal was 
taken from that determination, and it is final.  See 38 
U.S.C.A. § 7105 (West 2002).

The Veteran sought to reopen his claims, and in an August 
2000 rating decision, the RO denied his petition to reopen 
his previously denied claims of entitlement to 
service connection for bilateral hearing loss and depression.  
This decision was not appealed and, thus, it is also final.  
See 38 U.S.C.A. § 7105.  

The preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), 
aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  
Therefore, the initial question before the Board remains 
whether new and material evidence has been presented to 
reopen the claims.

The evidence of record at the time of the last final RO 
decision as to the Veteran's bilateral hearing loss and 
depression, included the Veteran's service treatment records, 
VA treatment and VA examination reports, and private medical 
records.  
 
The Veteran's service treatment records show that the Veteran 
reported a history of reactive depression in June 1969 in 
conjunction with examination for entrance into service.  The 
Veteran denied experiencing depression or excessive worry at 
his May 1977, October 1981, and October 1985 service 
examinations, but related a history of experiencing 
depression or excessive worry at his November 1983 and 
September 1989 evaluations.  The contemporaneous psychiatric 
evaluations were normal.  Audiological evaluations from 
service indicate that the Veteran's hearing underwent a 
threshold shift of 20 decibels after 1985.  Service treatment 
records also show that the Veteran underwent a psychological 
evaluation in January 1984 related to stress on the job and 
at home, for which he subsequently received counseling.  His 
September 1989 separation examination report also indicates 
that the Veteran received treatment for depression in 1985.

A June 1990 VA examination report indicates that the Veteran 
had very mild bilateral hearing loss; pure-tone threshold 
averages were 11 in the right ear and 18 in the left ear, 
with speech discrimination scores of 92 percent and 96 
percent, respectively.  The Veteran was also diagnosed with a 
mild dysthymic disorder; he reported experiencing anger and 
stress reactions to pressures at home and school, but he 
otherwise had minimal impairment in vocational and social 
functioning.

A September 1991 private emergency room report from 
Crittenton Hospital indicates the Veteran was admitted for 
depression after a suicidal ideation following problems with 
business relationships and pressures related to his disabled 
children.

VA medical records dated December 1999 through July 2000 
indicate that the Veteran was treated for depression 
secondary to chronic pain and unemployment.

The evidence added to the record subsequent to the RO's 
August 2000 rating decision includes VA and private medical 
records, as well as a transcript of the Veteran's testimony 
before the undersigned VLJ.  

Hospitalization records from Crittenton Hospital, related to 
the Veteran's September 1991 admission, indicate that the 
Veteran reported a history of psychiatric treatment and 
symptoms since 1984, but denied a history of psychiatric 
hospitalizations.

The Veteran underwent a private psychiatric evaluation in 
October 1995, following which he was diagnosed with 
depressive disorder, dysthymia, and history of alcohol 
dependence, in remission.  The Veteran related that his 
precipitating stressor was a February 1994 motor vehicle 
accident and that he had a family history of depression.

A December 2001 VA audiological evaluation indicates that the 
Veteran was diagnosed with borderline normal to mild 
sensorineural hearing loss from 250 through 4000 Hertz, 
sloping to a moderate-severe high frequency sensorineural 
hearing loss bilaterally with excellent word discrimination.

VA medical records dated in 2002 through 2003 indicate 
treatment for chronic depression, with a low frustration 
tolerance.  A history of alcohol dependence in remission was 
also noted.

The Veteran testified at a hearing before the undersigned VLJ 
in June 2007.  According to the transcript, the Veteran 
testified that he was an aircraft mechanic during his 
military service and that he reported diminished hearing 
during that time.  He also testified that he received 
civilian counseling related to his depression in 1984 and 
1985 following an incident on an aircraft carrier.

As stated above, in order to reopen a claim, evidence 
received must be both new and material.  Additional evidence 
received after the prior final denial was not of record at 
the time of the final RO decision in 2000.  The Veteran's VA 
and private medical records, as well as his testimony before 
the undersigned VLJ, are not cumulative and redundant of the 
evidence in the claims file at the time of the RO's August 
2000 rating decision.  Thus, that evidence is considered 
"new."  

To be material, the evidence must relate to a fact not 
previously established that is necessary to substantiate the 
claim, and when viewed in the context of the record as a 
whole, must raise a reasonable possibility of substantiating 
the claim.  The basis of the RO's prior final denial was that 
there was no medical evidence of record demonstrating that 
the Veteran's bilateral hearing loss and depression were 
incurred or aggravated during his military service.  The RO 
found that the medical evidence did not demonstrate that the 
Veteran had bilateral hearing loss which was related to his 
military service, nor did the medical evidence demonstrate 
that the Veteran's depression was aggravated by the Veteran's 
military service.

The record submitted by the Veteran during the years since 
the RO's August 2000 rating decision refers primarily to the 
evaluation and treatment, i.e., the current diagnosis and 
severity, of his current bilateral hearing loss and 
depression.  See Morton v. Principi, 3 Vet. App. 508 (1992) 
(per curiam) (medical records describing the Veteran's 
current condition are immaterial to issue of service 
connection and are insufficient to reopen claim for service 
connection based on new and material evidence).  

The Board is mindful of the Veteran's assertions that he is 
entitled to service connection because he had treatment for 
decreased hearing and depression during his service.  
However, the Board points out that, despite the Veteran's in-
service 20 decibel threshold shift, the record remains devoid 
of any evidence linking any current bilateral hearing loss 
disability according to VA standards (per 38 C.F.R. § 3.385) 
to service.  Moreover, his complaints of depression were 
acute and situational, and  the subsequent, psychiatric 
examination at separation from service was negative.  
Regardless, the fact that he was treated for complaints of 
decreased hearing and depression during his service is 
insufficient, in and of itself, to suggest in-service 
incurrence or aggravation of bilateral hearing loss 
disability and/or depression.  Likewise, the Veteran has not 
provided any objective, medical evidence indicating that his 
current depression is related to his military service.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993) (there must be 
medical evidence linking a current disability, even assuming 
the veteran has one, to his service in the military).

Again, while the Veteran's medical records show evidence of 
treatment for bilateral hearing loss and depression since his 
service, the evidence does not demonstrate that the Veteran's 
current bilateral hearing loss and depression are related to 
his military service.  As such, the additional evidence 
considered in conjunction with the record as a whole does not 
raise a reasonable possibility of substantiating the claims.  
In short, these medical records, as well as the testimony 
before the undersigned VLJ, do not demonstrate a causal 
relationship between his service in the military and his 
current bilateral hearing loss and depression.  See Hickson 
v. West, 11 Vet. App. 374, 378 (1998); Spalding v. Brown, 
10 Vet. App. 6, 11 (1996). 

Merely reiterating previously made arguments, without 
independent verification of this, is insufficient grounds to 
reopen the claims.  Cf. Bostain v. West, 11 Vet. App. 124 
(1998) (lay hearing testimony that is cumulative of previous 
contentions considered by decision maker at time of prior 
final disallowance of the claim is not new evidence).  See 
also Reid v. Derwinski, 2 Vet. App. 312 (1992).

In conclusion, new and material evidence to reopen the 
Veteran's previously denied claims for service connection for 
bilateral hearing loss and depression has not been received 
subsequent to the last final RO decision in August 2000.  
In the absence of new and material evidence, the benefit-of-
the-doubt rule does not apply.  See Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).  As such, the Veteran's claims are 
not reopened.


ORDER

The appeal to reopen a claim for service connection for 
bilateral hearing loss is denied.

The appeal to reopen a claim for service connection for 
depression is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


